SHIRLEYS. ABRAHAMSON, C.J.
¶ 76. (dissenting in part).
This is the fourth disciplinary proceeding against Attorney Crandall and the third time that his license to practice law in Wisconsin has been suspended. Consistent with this court's policy of imposing progressive discipline against repeat violators of the Rules of Professional Conduct, see, e.g., In re Disciplinary Proceedings Against Nussberger, 2006 WI 111, ¶ 27, 296 Wis. 2d 47, 719 N.W.2d 501,1 would suspend Attorney Crandall's license for a period of six months, as the Office of Lawyer Regulation requested. A six-month suspension would require Attorney Crandall to comply with the formal reinstatement procedure set forth in SCRs 22.29-22.33 and to demonstrate, among other things, that he has a proper understanding and appreciation of the ethical standards that are required of Wisconsin lawyers and will act in conformity with those standards. Because the majority opinion does not impose a sufficient suspension to require a formal *729reinstatement proceeding, I respectfully dissent in part as to the appropriate level of discipline.
¶ 77. I am authorized to state that Justice ANN WALSH BRADLEY joins this opinion.